Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sridhar et al (US Pub. No. 2014/0072306) teaches an optical signal generator, shown on Fig. 1, configured to: 
generate a to-be-sent optical signal (transmitted by 30), wherein the to-be-sent optical signal comprises a first optical time domain reflectometer (OTDR) signal;  
	input the to-be-processed (OSC) optical signal into the coherent receiver, wherein the to-be-processed optical signal comprises a first optical supervisory channel (OSC) signal and a second OTDR signal that is obtained by the optical fiber by at least one of reflecting or scattering the first OTDR signal (see paragraph [0014]; “The low bandwidth tone can also be used to enable and sequence diagnostic function such as OTDR trace, back reflection measurements, etc”; reflected optical signal is considered as second OTDR signal), wherein a frequency of the first OSC signal is different from a frequency of the second OTDR signal (see paragraph [0016]; “… The two telemetry channels 26, 28 can be referred to as a low bandwidth communication channel (i.e., a 15XX telemetry/optical time domain reflectometer ( OTDR) channel 26) and a high bandwidth communication channel (i.e., an OSC 28) that work in conjunction with one another.”; see paragraph [0017]; “…the channel 26 can be a 1527 nm wavelength…”; see paragraph [0018]; “…the OSC 28 can be a 1517 nm wavelength…”).

However, none of the prior art cited alone or in combination provides the motivation to teach:
input the to-be-sent optical signal (OTDR) into an optical fiber by using the optical combining/splitting module; 
the optical combining/splitting module is configured to: 
receive a to-be-processed (OSC) optical signal from the optical fiber; and 
send the to-be-processed (OSC) electrical signal to the signal processor; and,
input the to-be-processed (OSC) optical signal into the coherent receiver, wherein the to-be-processed optical signal comprises a first optical supervisory channel (OSC) signal and a second OTDR signal that is obtained by the optical fiber by at least one of reflecting or scattering the first OTDR signal, wherein a frequency of the first OSC signal is different from a frequency of the second OTDR signal, and wherein a difference between the frequency of the first OSC signal and the frequency of the second OTDR signal is less than a processing bandwidth of the coherent receiver; 
the coherent receiver is configured to:
coherently receive the local oscillator optical signal and the to-be-processed (OSC) optical signal to obtain a to-be-processed (OSC) electrical signal;
the signal processor is configured to: 

process the first digital signal to obtain a communications code stream; and 
process the second digital signal to obtain information used to reflect a feature of the optical fiber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ngo et al (US Patent No. 9,960,845) is cited to show optical link monitoring for WDM network.
Khaleghi et al (US Patent No. 10,211,920) is cited to show optical communication system comprising OTDR to assess fiber links. 
Lemus-Tejada et al (WO 02/47293 A1) is cited to show OTDR/OSC mechanism for monitoring optical transport system.
Webb et al (US Pub. No. 2015/0171958) is cited to show repeater OTDR for monitoring optical links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637